Holcomb, J.
(dissenting) — I dissent. The opinion of Judge Gose upon the original hearing (81 Wash. 611, 148 Pac. 152), is invincible. It states the law correctly, applies the same accurately to the facts in this case, and decides the case justly. No principles of law or justice are subverted or disregarded therein.
Too much importance is attached by the majority of the court in the present decision to the weight and effect of a bill of lading. The proposition is simple. A- common carrier is bound to receive for carriage goods delivered to it by any one, whether owner or thief, for carriage to a given destination. It issues to the shipper a bill of lading which has two aspects: First, it is a receipt for the goods to the shipper; and second, it is a contract to carry said goods to the destination and deliver the same to a named consignee. The bill of lading constitutes a symbol of possession of the goods, but not. a muniment of title, nor does the statute make it so. If it were so, then a thief could divest the real owner of title and pass a lawful title to portable goods by merely stealing the goods, delivering them to a common carrier, and obtaining its bill of lading therefor to a named consignee other than the true owner. So the present majority opinion gives to one who obtains no title to or right of possession of personal property, but merely obtains possession of the paper symbol or substitute therefor without authority, the power to pass valid title to the property by merely transferring the paper substitute to another. No such thing was ever known in the law. If that can be done, then as was said in Hirschorn v. Canney, 98 Mass. 149: One who obtains possession “of a horse to go on a journey can make a valid sale of the horse. If he has no title, how can he commumicate one?”
*374The proposition is advanced that appellant was guilty of laches, and that in such case the rule applies that “when one of two innocent persons must suffer by the fraud of a third, the loss shall fall upon him who has enabled such third person to do the wrong.” How can it be said that appellant was guilty of laches? What more could it have done? In the first place, as stated by Judge Gose, it “did the usual thing— presented the bill of lading and invoice for payment; and the bill of lading was retained against its protest, and payment refused.” “There was not only no intention to deliver the bill of lading, but there was no delivery.” Neither was there any delivery of the thing itself, the lumber. Immediately after the Page Lumber Company had refused to pay the ninety per cent of the invoice price and refused to return the bill of lading, appellant unloaded the lumber from the car. The railroad company, against the protest of appellant, reloaded the lumber and moved the car to Seattle. The appellant followed it up, replevined it, and sold it. What more could have been done by appellant to protect its rights ? The lumber itself, the real res, never did get into possession of the vendee or its innocent purchaser. All that either of them ever had was the paper substitute. On the same theory, it would be the imprudence of an owner of a horse, borrowed by a dishonest person to go upon a journey and sold by the dishonest one instead of being returned, which would be at fault by loaning the horse and putting it into the possession of the borrower. On the same theory, the “stolen goods” doctrine, mentioned in the majority opinion, would in most cases fail of its effect, for it would be found that the imprudence of the owner in putting the goods where they could be stolen gave an innocent purchaser from the thief title to the property. In fact, the reasoning of the majority refutes itself upon every point.
The law has most carefully protected the ownership of personal property, other than money, against misappropriation by others than the owner, even when it is out of his *375possession. 4 Ruling Case Law, § 39; Shaw v. Railroad Co., 101 U. S. 557. And the same rule applies in a case where the bill of lading was procured by the fraud of the assignor. Decam v. Shipper, 35 Pa. St. 239, 78 Am. Dec. 334.
The judgment should be reversed as before.
Ellis and Ceow, JJ., concur with Holcomb, J.